915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Geoffry C. CRAIG, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3221.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1990.

Before RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket No. CH07528910179, affirming the removal of Geoffry C. Craig as a distribution clerk for the United States Postal Service for failure to follow instructions and for absence from work without official leave (AWOL) is affirmed on the basis of the administrative judge's opinion dated March 9, 1989, which became final on April 13, 1989.